Citation Nr: 0634278	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  98-03 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hammertoes, status post 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1956 to June 
1957, October 1957 to October 1959, and October 1961 to 
August 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in August 2004.  A transcript 
of his testimony has been associated with the claims file.


FINDING OF FACT

A bilateral hammertoes disability, status post surgery, was 
not manifest during service and is not attributable to 
service.


CONCLUSION OF LAW

A bilateral hammertoes disability, status post surgery, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, which portion, of the evidence is to 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1328 (2006), the U.S. 
Court of Appeals for the Federal Circuit held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In the present 
case, the unfavorable RO decision that is the basis of this 
appeal was already decided and appealed prior to VCAA 
enactment.  In a similar situation, the U.S. Court of Appeals 
for Veterans Claims (Court) acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), that where the 
§ 5103(a) notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error as the RO 
provided notice which complied with the statutory and 
regulatory requirements.  Moreover, the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Accordingly, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for 
hammertoes.  In a VCAA letter of April 2004, the appellant 
was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and it also stated, "[i]f you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini  also applies to all five 
elements of a service connection claim.  Id.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  
It is noted that the veteran was first provided with 
compliant notice in a Supplemental Statement of the Case that 
was sent to the appellant in May 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a VA examination.  Furthermore, a Travel Board 
hearing was held in August 2004.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required, nor has 
the timing of the VCAA notice resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharged, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for hammertoes, status post 
surgery.  

The service medical records reflect no complaints, findings, 
treatment, or diagnosis of hammertoes.  The veteran had three 
periods of service.  Although the record does not contain a 
separation physical for the first period of active duty, from 
December 1956 to June 1957, an induction physical dated in 
October 1957 noted that the veteran suffered from third 
degree pes planus.  It noted no abnormalities of the toes.  
Separation physicals for the subsequent two periods of active 
duty dated in August 1959 and June 1962 noted the veteran's 
feet as normal.  

A VA medical record dated in December 1984 indicates that the 
veteran complained of stiffness in his right toe.  Medical 
evaluation indicated that there was slight tenderness but no 
swelling.  The diagnosis was chronic pain right toe.  VA 
outpatient treatment records dated between January 1987 and 
August 2005 reveal that the veteran sought treatment for 
hammertoes.  The diagnosis included hammertoe syndrome and 
treatment included arthroplasty of the second digit of the 
right foot and the second and third digits of the left foot.  

VA treatment records of September 1997 reveal that the 
veteran, in seeking treatment for painful hammertoes, stated 
he had been suffering from painful hammertoes for the 
previous 6 years.  

At a Travel Board hearing of August 2004 the veteran alleged 
that his hammertoes problem started while in service when he 
used to get treated for stiff joints in his feet.

At a VA examination of January 2006, the veteran was 
diagnosed with bilateral hammertoes and mild chronic strain 
of both feet.  The examiner opined that "hammertoes develop 
after years of crowding in inappropriate shoes.  Eventually, 
the crowded toes lose flexibility an become permanently 
stiff.  No service connection is identified for [the 
veteran's] hammertoes.  His hammertoes are a process of the 
aging of his flat feet."

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for hammertoes.  
Service medical records are completely negative for any 
complaints of hammertoe.  Moreover, the first post-service 
medical evidence of hammertoes of record dates to January 
1988.  This was more than 26 years after separation from 
service.  Furthermore, the only medical opinion of record 
regarding the causation of the veteran's hammertoes 
attributes the cause to the natural process of aging of the 
veteran's flat feet.  The veteran, in 1997, also identified a 
hammertoe problem no earlier than about 1991; and such lay 
statement is consistent with the medical record.

The Board notes that at the Travel Board hearing the veteran 
stated that his hammertoes problem started while in service.  
However, the Board notes that veteran filed a claim in August 
1962 upon separation from service for other disabilities.  At 
the time, he made no mention of nor did he complain of 
hammertoes.  The veteran's silence, while otherwise actively 
seeking compensation, is negative evidence against the 
veteran's claim.  

In sum, a bilateral hammertoes disability was not present in 
service or for many years after separation from service and 
there is no competent medical opinion that links the 
veteran's hammertoes to service.  The preponderance of the 
evidence is against the veteran's claim and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for hammer toes, 
status post surgery, is denied.


ORDER

Service connection for hammertoes, status post surgery, is 
denied.  



____________________________________________
SUSAN TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


